Mr. Presiding Justice Creighton delivered the opinion of the court. This was a suit by appellee against appellant, commenced before a justice of the peace of St. Clair county, to recover for wages. The case was tried in the justice court and judgment rendered in favor of appellee for $6.50. From this judgment appellant appealed to the Circuit Court, where a trial was had by jury resulting in a verdict and judgment in favor of appellee for $6.50, the same amount as the justice of the peace judgment. Appellant now brings the case to this court, and urges as grounds for reversal, that the court gave an improper instruction on behalf of appellee and that there is not sufficient evidence to warrant the verdict. We find that there is sufficient evidence to warrant and support the verdict, and it is apparent to us from an examination of the whole record that substantial justice has been done. In such case Appellate Courts will not reverse a judgment of a trial court on account of technical or trivial errors. The judgment of the Circuit Court is affirmed.